FILED
                           NOT FOR PUBLICATION
                                                                           MAY 13 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30140

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00228-SI-1

 v.
                                                 MEMORANDUM*
SERGIO QUEZADA-LOPEZ, AKA
Cheche, AKA Sergio Quezada-Lopez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted May 4, 2016**
                                Portland, Oregon

Before: TASHIMA, TALLMAN, and HURWITZ, Circuit Judges.

      Sergio Quezada-Lopez appeals his conviction by guilty plea to conspiracy to

distribute more than one kilogram of heroin, causing the death of a specific named

person, and for illegal reentry. Quezada-Lopez claims his guilty plea was not

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
voluntary and that the district court failed to fulfill its duty under Federal Rule of

Criminal Procedure 11(b) by not conducting a more searching inquiry into his

understanding of the plea agreement and his relationship with court-assigned

counsel. We dismiss the appeal.

      Although Quezada-Lopez waived his right to appeal his conviction and

sentence in his plea agreement, we will not enforce the appellate waiver “if the

district court failed to comply with Federal Rule of Criminal Procedure 11.”

United States v. Brizan, 709 F.3d 864, 866 (9th Cir. 2013). We review the alleged

error, raised for the first time on appeal, under the plain-error standard. See United

States v. Carter, 795 F.3d 947, 950 (9th Cir. 2015).

      The district court properly determined that Quezada-Lopez’s plea was

“voluntary and did not result from force, threats, or promises (other than promises

in a plea agreement).” Fed. R. Crim. P. 11(b)(2). The district court took numerous

steps to ensure that Quezada-Lopez’s plea was informed and voluntary, including

giving Quezada-Lopez extra time to speak to his attorney privately and to review

the evidence. The court also went through each line of the plea agreement to

confirm that Quezada-Lopez fully understood the terms. The court confirmed that

all of the relevant documents had been translated and read to Quezada-Lopez in




                                            2
Spanish. And, the court confirmed that Quezada-Lopez understood the charges

and the parties’ agreement to seek a sentence in the 10-to-17 year range.

      Quezada-Lopez cannot show that “but for the [claimed] error, he would not

have entered the plea.” United States v. Myers, 804 F.3d 1246, 1257 (9th Cir.

2015) (citation omitted). In his pro se submissions to the court and in his letter to

the United States District Attorney’s Office, Quezada-Lopez repeatedly

emphasized that he wanted to plead guilty and did not want to proceed to trial.

Quezada-Lopez’s main complaint against his attorney was the attorney’s alleged

failure to “seek out and present” a “plea of any kind.” But, Quezada-Lopez’s plea

deal removed the 20-year mandatory minimum sentence he would have faced at

trial. Quezada-Lopez points to no evidence suggesting he could have obtained a

more favorable deal or that he would have proceeded to trial if the court had asked

him additional questions or appointed another attorney.

      Because the district court amply complied with its duties under Rule 11, we

enforce the appellate waiver and dismiss Quezada-Lopez’s appeal.

      DISMISSED.




                                           3